Actions by Charles E. Vandervoort against the board of commissioners of Pawnee county, (three cases.) Judgments for defendant. Plaintiff brings error. Dismissed.
The record in these cases shows that more than one year has intervened between the rendition of the judgment and the overruling of the motion for a new trial in the probate court, and the filing of the petition in error in the supreme court. This court, therefore, has no jurisdiction to review such judgments. The record in cases Nos. 767, 768, and 769, being in the same condition as that of Hoffman v. Board, this volume, p. 225, the petition in error is hereby dismissed. *Page 703